                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     NEW ALBANY DIVISION

JASON JONES,                                                )
                                                            )
                                 Plaintiff,                 )
                                                            )
                            v.                              )     Case No. 4:19-cv-00164-TWP-DML
                                                            )
DAVID MILLSPAUGH,                                           )
JAMEY NOEL Individually and in his official                 )
capacity as Clark County Sheriff,                           )
TERESA K. BRADY, and                                        )
LIFESPRING, INC.,                                           )
                                                            )
                                 Defendants.                )

                   ORDER DENYING IN PART AND GRANTING IN PART
                   DEFENDANTS' MOTION FOR SUMMARY JUDGMENT

        This matter is before the Court on Defendants Teresa K. Brady ("Brady") and Lifespring,

Inc.'s ("Lifespring") (collectively, "Defendants") Motion for Summary Judgment (Dkt.105).

Plaintiff Jason Jones ("Jones") initiated this action under 42 U.S.C. § 1983, alleging the Defendants

acted unreasonably in response to his serious medical needs during his five-day detention in the

Clark County Jail ("the Jail"). The remaining Defendants, Brady, a social worker, and Lifespring,

her employer, seek judgment as a matter of law.1 For the following reasons, the Motion is denied

as to Brady and granted as to Lifespring.

                                       I.       LEGAL STANDARD

        The purpose of summary judgment is to “pierce the pleadings and to assess the proof in

order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986). Summary judgment shall be granted "if the movant shows that

there is no genuine dispute as to any material fact and the movant is entitled to judgment as a



1
  Mr. Jones has settled his claims against the other defendants. (Dkt. 140 (agreed order of voluntary dismissal for
defendant Charlestown Primary Care, LLC); Dkt. 148 (stipulation of dismissal as to defendants Millspaugh and
Noel).)
matter of law." Federal Rule of Civil Procedure 56(a). A "material fact" is one that "might affect

the outcome of the suit." Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The moving

party must inform the court "of the basis for its motion" and specify evidence demonstrating "the

absence of a genuine issue of material fact." Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986).

Once the moving party meets this burden, the nonmoving party must "go beyond the

pleadings" and identify "specific facts showing that there is a genuine issue for trial." Id. at 324. A

dispute about a material fact is genuine only "if the evidence is such that a reasonable jury could

return a verdict for the nonmoving party." Anderson, 477 U.S. at 248. If no reasonable jury could

find for the nonmoving party, then there is no "genuine" dispute. Scott v. Harris, 550 U.S. 372,

380 (2007). In ruling on a summary judgment motion, the court views the facts in the light most

favorable to the nonmoving party and all reasonable inferences are drawn in the nonmovant's

favor. Barbera v. Pearson Educ., Inc., 906 F.3d 621, 628 (7th Cir. 2018).

                                 II.    PRELIMINARY ISSUES

       The Court must first address two preliminary issues—(1) whether Jones' Complaint can

be construed to include a conditions-of-confinement claim against Brady, and (2) whether exhibits

C1–C6 should be struck—before proceeding to the merits of the Defendants' Motion.

A.     Conditions of Confinement Claim

       Jones filed his Complaint on July 26, 2019, alleging that the Defendants took

"unreasonable actions in response to [his] serious medical needs" and implemented and maintained

an objectively unreasonable policy of medical care for detainees in the Clark County Jail. (Dkt. 1

at ¶ 1.) For Count I of his Complaint, Jones included as a subheading "Failure to Provide Medical

Care (against Defendants Brady and Millspaugh)" and alleged that "Brady was repeatedly and

objectively unreasonable in failing to secure him necessary medical attention despite Brady's

knowledge of Jones's medical conditions." Id. at 6-7 (bold and italics in original).
                                                  2
        In his response to the Defendants' Motion for Summary judgment, Jones raises a claim that

Brady violated his Fourteenth Amendment due process rights by unreasonably failing to respond

to Jones's need for basic necessities such as hygiene products, a mat to sleep on, clean clothes, and

access to the restroom. (Dkt. 125 at 15–18.) He argues that a conditions-of-confinement claim

was properly pled in his Complaint because the Complaint asserts that the defendants violated his

Fourteenth Amendment due process rights and cited to Brady's notes documenting Jones's decline.

Id. at 18.

        A plaintiff does not need to plead specific legal theories in his complaint if "the facts

alleged give adequate notice to the defendant of the basis of the suit." Wudtke v. Davel, 128 F.3d

1057, 1061 (7th Cir. 1997). But Jones did not plead factual content that would put Brady on notice

that he was bringing a conditions-of-confinement claim. See Ashcraft v. Iqbal, 556 U.S. 662, 678

(2009). Jones alleges that Brady observed him naked in his cell where he reported being cold and

that the day he was sent to the hospital she noticed that his clothes and blanket were wet with urine.

(Dkt. 1 at ¶¶ 21, 25.) But these facts were tied to his allegations that Brady and others failed to

seek medical attention. Id. at ¶ 22. Nowhere in the Complaint did Jones allege that Brady acted

unreasonably by failing to provide him with basic necessities.

        "A plaintiff may not amend his complaint through arguments in his brief in opposition to

a motion for summary judgment." Speer v. Rand McNally & Co., 123 F.3d 658, 665 (7th Cir.

1997). And Jones has not moved for leave to amend his pleadings to add a claim related to the

conditions of his confinement. Pursuant to the amended case management plan, he had through

March 18, 2020 to do so. (See Dkt. 23 at 3 (setting December 18, 2019 deadline), Dkt. 59

(extending deadlines by three months).) If Jones moved to amend his complaint now, over a year

after the deadline, he would be required to show good cause. Arrigo v. Link, 836 F.3d 787, 797

(7th Cir. 2016). Given the undue delay and prejudice to the Defendants, Jones would not fare well
                                                  3
in that effort. See Heng v. Heavner, Beyers & Mihlar, LLC, 849 F.3d 348, 354 (7th Cir. 2017)

(noting that district courts have broad discretion to deny leave to amend due to delay and prejudice

to the defendants).

        In short, Jones did not plead a conditions-of-confinement claim in his Complaint. The

Court will not discuss facts related to that claim except to the extent that they relate to Jones's

health status.

        B.       Video Exhibits

        In their reply, the Defendants object to the admission of exhibits C1–C6, a series of video

recordings from within the jail that show, in part, interactions between Brady and Jones. The

Seventh Circuit has found that when "the recording contains inaudible or unintelligible portions,

the decision of whether to admit it in evidence is committed to the sound discretion of the trial

court." Vukadinovich v. Zentz, 995 F.2d 750, 753 (7th Cir. 1993) (internal citation omitted). The

Court has reviewed the videos and concludes that the unintelligible portions are not "so substantial

as to render the recording as a whole untrustworthy." United States v. Powers, 75 F.3d 335, 341

(7th Cir. 1996) (internal citation omitted). Despite ambient jail noise, the audible portions of the

video are relevant to show when Brady was aware of Jones's declining health. Accordingly, the

objection is overruled.

                                         III.    FACTS

        The following statement of facts has been evaluated pursuant to the standards set forth

above. The facts are considered undisputed except to the extent that disputes are noted.

A.      Lifespring and Teresa Brady's Role at Clark County Jail

        Lifespring is an Indiana-based corporation that provides mental health services to inmates

at Clark County Jail. (Dkt. 1 at ¶ 10; Dkt. 107-2 at 1.) Lifespring has a written policy manual,

(Dkt. 125-15), but it is largely inapplicable to its duties at the Jail, (Dkt. 125-5 at 67:19–68:7.)
                                                 4
Instead, Lifespring follows the directives and policies of the Jail for services provided within the

Jail. (Dkt. 107-2; Dkt. 107-9 at 2.) According to their contract with the jail, Lifespring's duties

include mental health screenings consisting of an assessment of suicide risk, mental status, and

substance abuse; court-ordered mental health, competency, and insanity evaluations; psychiatric

services up to three hours a week, including inmate consultations and medication checks; group

and individual counseling; and mental health training. (Dkt. 107-2 at 2–3.) Lifespring does not

provide medical care to inmates at the jail; that role belongs to a company called Charlestown

Primary Care, LLC. (Dkt. 107-9 at 2; Dkt. 115-3.)

         However, collaboration between the mental health and medical providers is expected.

According to Jail Policy 403, Lifespring's duties include stabilizing mentally ill inmates to prevent

psychological deterioration and consulting with a physician and jail staff whenever a mentally ill

or intellectually impaired inmate's "adaptation to the correctional environment is significantly

impaired." (Dkt. 125-14 at 1–2; Dkt. 125-5 at 95:14–18 (Brady Deposition). If a Lifespring

employee conducted a mental health screening and observed physical health issues, it was

expected that he or she would consult with medical to formulate an appropriate treatment plan.

(Dkt. 125-13 at 15 (Kramer Deposition 71:3–24.)2

         Brady is a licensed social worker employed by Lifespring who has worked full-time at the

Jail since July 2015. (Dkt. 107-1 at 1–3.) Besides her duties with clients, she participates in twice-

monthly meetings with jail medical staff before clients in her care are seen by the nurse practitioner

or doctor. (Dkt. 125-5 at 98:24–99:12.) She also facilitates an annual mental health training

program for jail staff. Id. at 30:6–10.




2
 Where the party includes only excerpts of a deposition, the Court will first refer to the page of the PDF of the exhibit
and then to the page and lines of the deposition.
                                                           5
       Brady recognizes that mental health and physical ailments can be co-existent and that it

can be difficult to differentiate the two. Id. at 61:14–16. When she observes a client with physical

health issues, she does not generally contact medical because her role is to be concerned with

mental health. Id. at 61:7–10. Inmates with manifested health issues are usually already being

tended to by the medical department. Id. at 62:2–7. She could not recall an occasion where she

reached out to medical staff regarding an inmate's healthcare. Id. at 63:8–24. When she believes a

client needs psychotropic medication, she contacts the Lifespring physician Dr. Jaggers or the

nurse practitioner to prescribe medication. Id. at 32:20–22, 62:21–63:3. It is outside the scope of

her professional practice to evaluate and treat clients undergoing drug withdrawal, as they must be

under a nurse or doctor's care. Id. at 16:20–25; 90:11–14.

B.     Events of February 2–7, 2019

       Jones was arrested on a bench warrant on February 2, 2019, and taken to the Jail. During

booking, Jones completed a medical intake questionnaire where he reported that he was taking

medications, was under a doctor's care, had been recently hospitalized with a blood infection, and

was HIV positive. (Dkt. 125-1.) When an inmate reports any medical issues on the intake

questionnaire, it should be printed and placed in the medical box for pickup by medical staff so

the inmate can be seen by medical staff to establish medical care. (Dkt. 107-4 at 2–4 (31:24–

33:25).) Medical staff never saw Jones, which indicates that his questionnaire likely did not make

it to the medical box. Id. at 3–4 (32:22–33:4).

       From his arrest until the afternoon of February 4, Jones was placed in DT1, also known as

the "drunk tank". (Dkt. 125-2.) Around 11:45 a.m. on February 4, Lt. Thomas asked Brady to

evaluate Jones. (Dkt. 125-4 at 1; Dkt. 125-3, C-1.) Jones informed Brady that he had encephalitis




                                                  6
and a brain injury. (Dkt. 125-3 at 11:44:30 (0:55).)3 Brady documented the encounter, noting that

Jones reported a brain injury, that he appeared to have cerebral palsy based on his movement, that

he was having difficulty following correctional officers' instructions, and that he had been in the

care of several doctors. (Dkt. 125-4.) Jones also told Brady that he was being released that day, so

she noted she would follow up if he was not released "to facilitate any medication or mental health

care." Id.

          At 2:05 p.m., Lt. Thomas placed Jones in segregation in a padded cell called PC1. (Dkt.

125-7.)      There is no bathroom in PC1. (Dkt. 125-6 at 12–16.) Further, an inmate in PC1 does

not have access to the kiosk to submit a medical care request. Id. at 5–7. Rather, jail staff must

let an inmate out of the cell to use the restroom or to access the kiosk. Id. at 6–7; 13–14.

          Around 9:10 a.m. on February 5, Brady saw Jones in his padded cell. (Dkt. 125-3, C-3.)

Jones asked several questions which are inaudible on the video, but Brady responded that she did

not know the answer and "I need to talk to medical, so I'll get back with you." Id. at 9:11:15–45

(1:58). Brady wrote on the log outside Jones's cell, "seen by LS remain on LS watch." (Dkt. 125-

7.)

          Lifespring or "LS" watch means that an inmate is "inappropriate" to go to general

population. (Dkt. 125-5 at 119:12–18.) An inmate on LS watch is checked on an hourly basis by

jail staff to make sure the inmate is okay. Id. at 120:11–13. Brady could not recall why she placed

Jones on LS watch, besides that she "didn't feel like he was appropriate to go" to general

population. Id. at 122:6–14.

          Sometime that morning, Brady spoke with Jones's father who confirmed that he had

encephalitis, was HIV positive, had been recently hospitalized, and abused drugs, namely meth.


3
 The CDs that were originally filed as exhibits C1–C6 did not work. The CDs subsequently filed by Mr. Jones do not
have the timestamp that Mr. Jones cites in his brief. The Court uses the timestamps provided by Mr. Jones and, in
parentheses, the time in the functioning video file.
                                                        7
Id. at 130:11–17; Dkt. 125-4 at 2. Brady met with Jones to discuss what she learned. (Dkt. 125-4

at 2.) Based on Jones' involuntary jaw movements, Brady thought he might be experiencing

withdrawal symptoms, but Jones denied drug use. Id. at 188:21–189:4; Dkt. 125-4 at 2. During

this encounter with Jones, Brady told him, "I need to pass this on to medical." (Dkt. 125-3 at C-4

at 12:18 (5:50).) In her notes from this encounter, Brady observed Jones to be anxious with poor

memory and poor insight. (Dkt. 125-4 at 2.) Brady could have contacted medical at this time, but

she did not because she was "still gathering information about him." (Dkt. 125-5 at 131:11–12.)

       Jones missed his court hearing that afternoon because no one escorted him. (Dkt. 125-9.)

He spent much of that evening trying to access the bathroom before he resorted to urinating in a

styrofoam cup. (Dkt. 125-10.)

       On February 6, Brady, accompanied by another Lifespring employee and an intern,

checked on Jones at 2:15 p.m. (Dkt. 125-3, C-5.) Jones was naked, so Brady asked why his clothes

were off. Id. at 2:17 (:13). Jones told her he was cold and asked for water, and Brady responded,

"well, you've got two cups right there." Id. at 2:18:02 (:56). Brady did not know that the cup had

urine in it. (Dkt. 125-5 at 142:7–14.)

       The Lifespring staff then left to discuss Jones with jail staff. An officer asked Brady

whether Jones needed to be in a cell by himself. (Dkt. 125-3, C-5 at 2:23:50 (6:40).) Someone can

be heard saying, "he's not normal." Id. at 2:25:40 (8:29). Jones can be heard moaning in the

background, at one point stating, "water, water." Id. at 2:27:29 (10:22). Staff do not respond to

Jones' request for water. Id. Brady's notes of this encounter state that Jones was not oriented to

his surroundings, was not eating, was difficult to understand, was making moaning sounds, and

his speech was slurred. (Dkt. 125-4 at 3.)

       Brady knew Jones's condition was deteriorating on February 6, but she took no steps to

address it that day. (Dkt. 125-5 at 138:10–15.) Brady did not recall Jones asking for medical care;
                                                8
if he did, she would have directed him to write a medical inquiry. (Dkt. 125-5 at 177:2–25.)

       On February 7, Brady returned to Jones's cell where she observed that he was moaning, his

blanket and jumpsuit were wet with urine, his speech was incoherent, and he was disoriented.

(Dkt. 125-4 at 4.) Brady told Jones that she was going to send him to the hospital. (Dkt. 125-3,

C-6 at 1:05:51 (:48).) Brady contacted Clark Memorial Hospital's Behavioral Health Department

and, based on his reported symptoms, they recommended that he be sent to the emergency room.

(Dkt. 125-4 at 4.)

       Jail staff transported Jones to the Clark County Hospital Emergency Department around

5:10 p.m. (Dkt. 125-7 at 3.) In the emergency room, Jones' doctors noted, "Report from jail states

patient has history of encephalitis with increased weakness, incontinence, and 'not eating.'" (Dkt.

125-12 at 4.) His body temperature was recorded at 90.6 degrees, he had multiple sores on his

lips and mouth, and a rash "all over skin." Id. at 1. Jones was intubated and admitted to the

intensive care unit. Id. at 3. He was discharged on February 21 to a rehabilitation facility. Id. at

6. The day before his discharge, nurses noted that Jones was capable of "nonsensical sounds only."

Id. at 3. Jones remained in the nursing home until July 2, 2019.

       After Jones left the jail, Lifespring did not evaluate Brady's conduct with him, nor did it

discipline her. (Dkt. 125-5 at 150:6–8, 164:1–7.)

                                      IV.    DISCUSSION

       Jones was a pre-trial detainee when the events described above occurred. A pretrial

detainee's medical care claim brought under the Fourteenth Amendment is subject to the objective

unreasonableness inquiry identified in Kingsley v. Hendrickson, 135 S. Ct. 2466 (2015), rather

than the deliberate indifference standard relevant for convicted prisoners. Miranda v. County of

Lake, 900 F.3d 335, 352 (7th Cir. 2018). The relevant inquiry is two steps. "The first step, which

focuses on the intentionality of the individual defendant's conduct, remains unchanged [from the
                                                 9
deliberate indifference standard] and 'asks whether the [] defendants acted purposefully,

knowingly, or perhaps even recklessly when they considered the consequences of their handling

of [plaintiff's] case.'" McCann v. Ogle County, Illinois, 909 F.3d 881, 886 (7th Cir. 2018) (quoting

Miranda, 900 F.3d at 353). In the second step, a plaintiff must demonstrate the defendant's conduct

was objectively unreasonable. Miranda, 900 F.3d at 353. This standard requires courts to focus

on the totality of facts and circumstances faced by the individual alleged to have violated the

plaintiff's rights and to gauge objectively—without regard to any subjective belief held by the

individual—whether the response was reasonable. McCann, 909 F.3d at 886. "A detainee must

prove more than negligence but less than subjective intent—something akin to reckless disregard."

Miranda, 900 F.3d at 353.

A.     Brady

       Summary judgment for Brady must be denied because there are questions of material fact

as to whether her response to Jones' medical condition was objectively reasonable.

       Although Brady is a social worker and not a medical care provider, a reasonable jury could

conclude that she acted purposefully, knowingly, or recklessly when she considered the

consequences of her handling of Jones' care. Miranda, 900 F.3d at 352–53. Brady observed signs

of physical distress from Jones' arrival until his transport to the hospital. (Dkt. 125-4.) She was

concerned that he could be withdrawing from methamphetamine, id. at 2, and was aware that drug

users experiencing withdrawal should be under the care of a doctor or nurse, (Dkt. 125-5 at 16:20–

25; 90:11–14). She told Jones on multiple occasions that she needed to discuss his issues with

medical staff. (Dkt. 125-3 at C-3, C-4.) Social workers at the Jail are expected to collaborate with

medical staff and alert them to medical issues. Brady did not discuss Jones' problems with medical

staff at the Jail or medical staff employed by Lifespring. Rather, she "deliberately chose a 'wait



                                                10
and see' monitoring plan" despite personally observing Jones' deterioration. Miranda, 900 F.3d at

354 (quoting Glisson v. Indiana Dep't of Corr., 849 F.3d 372, 382 (7th Cir. 2017)).

       A jury could also conclude that Brady's response to Jones' condition was objectively

unreasonable. Brady emphasizes that as a social worker, she is tasked with providing mental health

care rather than medical care. "When detainees are under the care of medical experts, non-medical

jail staff may generally trust the professionals to provide appropriate medical attention." Miranda,

900 F.3d at 343. But Brady is in a quasi-medical role as a mental health care provider. And

although an inmate like Jones should typically be under medical care, a miscommunication in the

Jail prevented that from occurring. See id., (noting that jail officers "received assurances" that

medical staff were monitoring inmate and were informed that the inmate would be sent to the

hospital if necessary). Brady could not rely on medical staff's assessment of Jones' situation if that

assessment never took place. It was Brady who saw Jones in physical distress on several occasions

and knew that he had chronic medical issues including encephalitis, HIV, and substance abuse

disorder. She told him she would need to consult with medical about some of his questions. Jones

may have never asked Brady for medical care, but based on her personal observations that Jones

had difficulty following directions, had slurred speech, and was not oriented to his surroundings,

a jury could conclude that Jones did not have the capacity to seek medical aid for himself. Also,

because Jones was in the padded cell, he had no access to the kiosk to submit a healthcare request.

Under the totality of the facts and circumstances, there are material questions of fact with respect

to whether Brady provided objectively unreasonable medical treatment. McCann, 909 F.3d at 886.

       Brady also argues that she was not medically trained to recognize that Jones was suffering

from hypothermia, sepsis, septic shock, pneumonia, and incontinence. That may be so, but it is

not the relevant inquiry. The question is not whether Brady could properly diagnose Jones but

rather whether she responded reasonably to a serious medical need. "An objectively serious
                                                 11
medical condition is one that has been diagnosed by a physician as mandating treatment or one

that is so obvious that even a lay person would perceive the need for a doctor's attention." Gayton

v. McCoy, 593 F.3d 610, 620 (7th Cir. 2010) (internal citations omitted). A reasonable jury could

conclude that Jones' observable symptoms, including a lack of orientation, were obvious signs of

a serious medical need and that Brady recklessly delayed medical help. See Foelker v. Outagamie

County, 394 F.3d 510, 513–14 (7th Cir. 2005) (reversing grant of summary judgment in favor of

social worker finding that "she may not have understood the severity of the situation and might

have negligently believed that Foelker did not need additional medical attention. But drawing all

inferences in Foelker's favor … a reasonable jury could also conclude that she allowed Foelker to

suffer from the effects of his withdrawal.").

          For the foregoing reasons, the defendants' motion for summary judgment is denied as to

Brady.

B.       Lifespring

         Because Lifespring acts under color of state law by contracting to perform a government

function, i.e. providing mental health care to the Jail, it is treated as a government entity for

purposes of § 1983 claims. See Jackson v. Illinois Medi-Car, Inc., 300 F.3d 760, 766 fn.6 (7th

Cir. 2002). As such, Lifespring "cannot be held liable for damages under 42 U.S.C. § 1983 on a

theory of respondeat superior for constitutional violations committed by their employees. They

can, however, be held liable for unconstitutional … policies or customs." Simpson v. Brown

County, 860 F.3d 1001, 1005–06 (7th Cir. 2017) (citing Monell v. Dep't of Social Services, 436

U.S. 658, 690–91 (1978)).

         Therefore, to establish a violation of his rights under the Fourteenth Amendment, Jones

must establish that he suffered a constitutional deprivation because of an express policy or custom

of Lifespring. Jones must show that Lifespring has: (1) an express policy that, when enforced,
                                                12
caused a constitutional deprivation; (2) a practice that is so wide-spread that, although not

authorized by written or express policy, is so permanent and well settled as to constitute a custom

or usage with the force of law, or (3) an allegation that the constitutional injury was caused by a

person with final policy making authority. Estate of Moreland v. Dieter, 395 F.3d 747, 758−759

(7th Cir. 2004); see also Teesdale v. City of Chicago, 690 F.3d 829, 833–34 (7th Cir. 2012) (noting

policy or custom must be the "moving force" behind the deprivation of constitutional rights). In

addition, the failure to make policy itself may be actionable conduct. Glisson, 849 F.3d at 381.

       Jones alleged in his Complaint that Lifespring was responsible for Jones's injuries due to

their failure (1) to adequately train and supervise Brady, (2) to adequately staff the Jail with

sufficient medical professionals, and (3) for failing to establish protocols for responding to inmates'

medical needs. (Dkt. 1 at ¶¶ 49, 52.) In response to the defendants' motion for summary judgment,

however, Jones abandons his failure-to-train and failure-to-promulgate-policy claims and argues

only that Lifespring is liable for failure to supervise Brady by not enforcing its policies. (See Dkt.

125 at 18–20.)

       As the Seventh Circuit recently explained, "Failure-to-supervise claims, like failure-to-

train claims, are a tenuous form of Monell liability. This is because such claims seek to hold a

municipality liable not for directly inflicting injury, as was the case in Monell, but rather for

causing an employee's misconduct." Ruiz-Cortez v. City of Chi., 931 F.3d 592, 599 (7th Cir. 2019)

(internal citations omitted).   A failure-to-supervise claim is "subject to 'rigorous' fault and

causation requirements." Id. (quoting Bd. of Cty. Comm'rs of Bryan Cty., Okl. v. Brown, 520 U.S.

397, 405 (1997). As to fault, Jones must show that Lifespring acted with deliberate indifference

by failing to supervise Brady. Id. (citing Connick v. Thompson, 563 U.S. 51, 61 (2011)). To do

so, Jones must provide evidence of a "pattern of similar constitutional violations" or show that the

decision not to supervise Brady created an obvious risk that a constitutional violation would occur.
                                                  13
Connick, 563 U.S. at 62–63 (citing City of Canton v. Harris, 489 U.S. 378, 390, n.10 (1989)). In

other words, absent a pattern, "a single incident can be enough for liability [only] where a

constitutional violation was highly foreseeable." Miranda, 900 F.3d at 344.

       Jones has produced no evidence of a pattern of poor supervision by Lifespring resulting in

Lifespring employees failing to render necessary medical aid. And there is no indication that a

lack of supervision was the "moving force" behind Brady's actions. Ruiz-Cortez, 931 F.3d at 600.

This Court denied summary judgment for co-defendant Charlestown Primary Care, finding that it

was foreseeable that a complete absence of training for jail staff could result in a failure to

recognize when an inmate needed medical attention. (Dkt. 98 at 12–13.) But here, it is neither

obvious nor foreseeable that Lifespring's failure to supervise Brady would result in a constitutional

violation. Lifespring, unlike Charlestown Primary Care, provides mental health care. There were

policies in place that required coordination between mental health staff and medical staff, which a

jury could conclude Brady failed to follow. Because there is no respondeat superior liability for

Lifespring, it is not liable for Brady's actions. Ruiz-Cortez, 931 F.3d at 598–99.

       For the foregoing reasons, the defendants' motion for summary judgment is granted as to

Lifespring

                                     V.      CONCLUSION

       The defendants' motion for summary judgment, Dkt. [105], is GRANTED as to Lifespring

but DENIED as to Teresa Brady. The Clerk is directed to terminate Lifespring as a defendant

in this action. The parties are scheduled for a settlement conference on July 26, 2021, and the trial

remains scheduled for September 13, 2021.

       SO ORDERED.

Date: 7/12/2021



                                                 14
DISTRIBUTION:

Laura Elizabeth Landenwich
ADAMS LANDENWICH WALTON, PLLC
laura@justiceky.com

Katherine Elizabeth Tapp
KIGHTLINGER & GRAY LLP
ktapp@k-glaw.com

R. Jeffrey Lowe
KIGHTLINGER & GRAY LLP
jlowe@k-glaw.com

Ashley Roncevic
HOLLINGSWORTH ROBERT MEANS, LLC
aroncevic@hrmlaw.com

Jaime L. Meyer
HOLLINGSWORTH ROBERT MEANS, LLC
jmeyer@hrmlaw.com

Jeffrey D. Roberts
HOLLINGSWORTH ROBERT MEANS, LLC
jroberts@hrmlaw.com




                                  15
